1                                                                         JS-6
2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   MATRIX INTERNATIONAL                      Case No.: 2:17-CV-09081-RGK-FFM
     TEXTILE, INC.,                            Hon. R. Gary Klausner Presiding
12

     Plaintiff,
13
                                               [PROPOSED] ORDER ON
     v.
14
     WALMART INC.; et al.,                     STIPULATION TO DISMISS ACTION
15
     Defendants.
16

17

18         Having reviewed the stipulation of the parties to dismiss this action with
19   prejudice, and finding good cause thereon,
20         IT IS HEREBY ORDERED that this action be dismissed with prejudice,
21   with each party to bear their respective costs and attorneys’ fees as incurred against
22   one another.
23

24         SO ORDERED.
25

26   Date: February 21, 2019                By:
                                                  Hon. R. Gary Klausner
27
                                                  United States District Judge
28

                                            1
                    [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
